                                                                                                   Electronically Filed - St Louis County - July 18, 2019 - 11:51 AM
  Case: 4:19-cv-02356-SNLJ Doc. #: 3 Filed: 08/16/19 Page: 1 of 5 PageID #: 37
                                                                            19SL-CC02903

              IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                             STATE OF MISSOURI

ISAIAH FORMAN,                   )
                                 )
      Plaintiff,                 )
                                 )                     Cause No.
vs.                              )
                                 )                     Division
THE CITY OF WOODSON TERRACE, )
SERVE:                           )                     JURY TRIAL DEMANDED
Mayor Lawrence P. “Butch” Besmer )
4323 Woodson Road                )
Woodson Terrace, MO 63134        )
                                 )
and,                             )
                                 )
C.V. “BUTCH” MAYBERRY,           )
SERVE AT:                        )
4323 Woodson Road                )
Woodson Terrace, MO 63134        )
                                 )
and,                             )
                                 )
SERGEANT JOHN DOE,               )
SERVE AT:                        )
4323 Woodson Road                )
Woodson Terrace, MO 63134        )
                                 )
      Defendants.                )

                                           PETITION

       COMES NOW Isaiah Forman, and for his Petition against the City of Woodson Terrace,

Chief of Police C.V. “Butch” Mayberry, and Sergeant John Doe, would state as follows:

                                             FACTS

       1.      This Petition arises under 42 U.S.C §1983 and 28 U.S.C. §1387 together with

state common law and statutory claims.

       2.      This action arises out of events which occurred within St. Louis County, Missouri

and within the jurisdiction and venue of this Court.

                                                 1
                                                                                                       Electronically Filed - St Louis County - July 18, 2019 - 11:51 AM
  Case: 4:19-cv-02356-SNLJ Doc. #: 3 Filed: 08/16/19 Page: 2 of 5 PageID #: 38




       3.        That at all times material hereto, Isaiah Forman was an adult African American

individual and a resident of the State of Missouri, County of St. Louis.

       4.        That at all times relevant hereto, Woodson Terrace was a Municipal Corporation,

which, amongst other things, operated a police department.

       5.        That C.V. “Butch” Mayberry, a Caucasian, at all times relevant to this action was

the Chief of the Police Department of the City of Woodson Terrace, Missouri.

       6.        That at all times relevant to this action, Sergeant John Doe was a Caucasian police

officer carrying the rank of sergeant, who was an employee of the City of Woodson Terrace and

a member of the Woodson Terrace Police Department under the command of Chief Mayberry.

       7.        That the City of Woodson Terrace itself and/or by or through the Woodson

Terrace Police Department and/or Chief Mayberry, hired and employed Sergeant John Doe as a

police officer, and bestowed upon him the powers, duties, obligations, and capacity to exercise

force attendant thereto, and deployed him as a police officer to engage in interactions with the

population and citizens of St. Louis County, Missouri.

       8.        That at all relevant times hereto, Defendants acted under color of state law.

       9.        That on or about April 14, 2019, Sergeant John Doe assaulted and battered the

person of Isaiah Forman in connection with an attempt by Sergeant John Doe and others to arrest

Isaiah Forman.

       10.       That at the time of such assault, Isaiah Forman was engaged in no offensive or

aggressive behavior and had physically surrendered peaceably to the police.

       11.       That despite such surrender on the part of Isaiah Forman, Sergeant John Doe

approached Isaiah Forman with his weapon drawn and proceeded to repeatedly kick and strike

Isaiah about the body, head and chest.



                                                  2
                                                                                                       Electronically Filed - St Louis County - July 18, 2019 - 11:51 AM
  Case: 4:19-cv-02356-SNLJ Doc. #: 3 Filed: 08/16/19 Page: 3 of 5 PageID #: 39




       12.     That at the time at such assault and battery, Isaiah Forman was not engaged in any

aggressive behavior, was not posing any risk of injury or threat to himself, the police officers, or

others, and had in fact physically surrendered to the above-referenced officers.

       13.     That the Defendants’ conduct violated clearly established statutory or

constitutional rights which a reasonable person would have known.

       14.     That Defendant Sergeant John Doe, individually and as agent of the City of

Woodson Terrace, was deliberately indifferent to the rights of citizens and had a propensity to

violate the constitutional rights of citizens, use excessive force and display unreasonable

behavior with animosity and bias towards minorities including but not limited to African

Americans including the Plaintiff.

                                              Count I

       COMES NOW Isaiah Forman, and pursuant to 42 U.S.C. §1983 and 42 U.S.C. §1988

and for Count I of his Petition against the City of Woodson Terrace, Missouri, by and through its

agents including the City of Woodson Terrace Police Department, Chief Mayberry, and Sergeant

John Doe would state as follows:

       15.     Plaintiff repeats and realleges the material allegations of paragraphs 1 through 14

hereinabove and incorporates the same herein by reference for all purposes.

       16.     Under the totality of circumstances, that the use of force by Defendants and their

agents against Isaiah Forman was unconstitutional, excessive and not objectively reasonable in

violation of 42 U.S.C. §1983 and demonstrated a deliberate and/or reckless indifference to and

violation of Isaiah Forman’s rights pursuant to the United States Constitution.

       17.     That any countervailing governmental interest at stake did not warrant the level of

force used on Isaiah Forman by Defendants.



                                                 3
                                                                                                     Electronically Filed - St Louis County - July 18, 2019 - 11:51 AM
  Case: 4:19-cv-02356-SNLJ Doc. #: 3 Filed: 08/16/19 Page: 4 of 5 PageID #: 40




       18.     That the Defendants’ policies, procedures, customs and/or habits proximately

caused the damage to Plaintiff by their deliberate or negligent:

               a)      Failure to properly train, supervise and/or instruct officers;

               b)      Hiring and retention of officers;

               c)      Lack of implementation or appropriate enforcement of policies and

                       protocols governing the actions or conduct of officers; and/or

               d)      Failure to enforce the obeyance of its policies and protocols governing by

                       officers and agents acting under color of law.

       19.     That the actions of such Defendants were outrageous so as to show clear and

deliberate indifference to the rights of Plaintiff Isaiah Forman, shock the conscious of the

community, and amounts to legal malice and therefore subjects such Defendants to punitive or

exemplary damages.

       20.      That as a direct and proximate result of the above and foregoing acts and

omissions of the Defendants, Isaiah Forman has suffered the following actual damages:

               a)      Pain, suffering, fear, terror and emotional distress as a result of the

                       unconstitutional beating;

               b)      Medical bills and expenses for his care, treatment and cure of the injuries

                       sustained as a result of such unconstitutional beating;

               c)      The cost of future medical care, treatment and cure; and

               d)      Traumatic brain injury and the normal consequences thereof.

       WHEREFORE, for the forgoing reasons, Plaintiff Isaiah Forman respectfully prays for

judgment in his favor and against Defendants City of Woodson Terrace, Chief C.V. “Butch”

Mayberry and Sergeant John Doe in such amount as is fair and reasonable and in excess of the



                                                   4
                                                                                                       Electronically Filed - St Louis County - July 18, 2019 - 11:51 AM
  Case: 4:19-cv-02356-SNLJ Doc. #: 3 Filed: 08/16/19 Page: 5 of 5 PageID #: 41




jurisdictional minimums of this Court, together with punitive damage in such amount as to be in

fact punitive and act as a deterrent to these defendants and others similarly situated from

engaging in like conduct in the future, together with costs, attorneys’ fees, interest, and for such

other and further relief as this Court may deem just and proper under the circumstances.



                                                      Respectfully submitted,

                                                      MCCLOSKEY, P.C.

                                               By:    /s/Mark T. McCloskey
                                                      Mark T. McCloskey, #36144
                                                      Patricia N. McCloskey, #36153
                                                      The Niemann Mansion
                                                      4472 Lindell Blvd.
                                                      St. Louis, Missouri 63108
                                                      (314) 721-4000 telephone
                                                      (314) 721-3664 facsimile
                                                      McCloskeyLaw@aol.com
                                                      Attorneys for Plaintiff




                                                  5
